Citation Nr: 1426189	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Eligibility under 38 C.F.R. § 3.812(a)(1) for a special allowance payable under section 156 of Pub. L. 97-377.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from August 1967 to March 1969.  He died on August [redacted], 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the VA RO in Atlanta, Georgia.  

The appellant filed a claim in January 2009 for a special allowance under section 156 of Pub. L. 97-377.  This law provides for, inter alia, a payment of a special allowance to the children of individuals who died as a result of a service-connected disability that was incurred or aggravated before August 13, 1981.  Section 156, Pub. L. 97-377, 96 Stat. 1830, 1920 (1982); 38 C.F.R. § 3.812.

Here, the Veteran's amended death certificate indicates that his cause of death was end stage liver disease due to hepatitis C.  The appellant asserts that her father's hepatitis was incurred during his military service.  

The Veteran's military entry examination and medical history do not show hepatitis, but other service treatment records indicate that the Veteran had hepatitis and that it existed prior to service.  A record from June 1968 shows that the Veteran had been diagnosed with hepatitis 18 months earlier, and a clinical record from October 1968 indicates that the Veteran was treated for hepatitis at St. Vincent's Hospital in Staten Island, New York, in 1967.  Remand is therefore necessary in order to search for any outstanding records from St. Vincent's Hospital.  

Additionally, remand is necessary in order for the appellant to be provided proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), inasmuch as it does not appear that such notice was provided.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA notice letter regarding her claim for special allowance under 38 C.F.R. § 3.812. This notice must fully comply with VCAA requirements.

2.  After obtaining the necessary authorizations (VA Form 21-4142), for VA to obtain any non-VA records, request copies of any private records from St. Vincent's Hospital in Staten Island, New York, concerning the Veteran's treatment for hepatitis in 1967.  

3.  Thereafter, undertake any additional development suggested by the record.  When the development has been completed, the case should be reviewed.  If basic eligibility under 38 C.F.R. § 3.812(a)(1) is not established, furnish a Supplemental Statement of the Case, and afford the appellant an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

